NO. 12-21-00008-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

D&G DIRECTIONAL DRILLING,                                 §   APPEAL FROM THE 402ND
INC.,
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

WYATT CONSTRUCTION COMPANY,
INC.,
APPELLEE                                                  §   WOOD COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, D&G Directional Drilling, Inc., filed a motion to dismiss this appeal. The
motion states that the parties reached a settlement agreement. No decision has been delivered in
this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed.
See TEX. R. APP. P. 42.1(a).
Opinion delivered June 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2021


                                         NO. 12-21-00008-CV


                         D&G DIRECTIONAL DRILLING, INC.,
                                    Appellant
                                       V.
                        WYATT CONSTRUCTION COMPANY, INC.,
                                    Appellee


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2020-464)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.